          Case 1:20-cr-00356-PKC Document 2 Filed 07/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x

UNITED STATES OF AMERICA                            :

              -v-                                   :      INFORMATION

RONALD OLSON,                                       :      20 Cr.

                      Defendant.                    :

------------------------------------x

                                        COUNT ONE
                                        (Tax Evasion)

              The United States Attorney charges:

                                         Background

              1.      At all times relevant to this Information, “Contractor-1” was a company that

performed construction, renovation, and maintenance projects for “Corporation-1.”

              2.      At all times relevant to this Information, RONALD OLSON, the defendant,

was a vice president and the Deputy Manager of Operations at Contractor-1. In that position,

OLSON oversaw Contractor-1’s projects with Corporation-1, and retained and oversaw sub-

contractors on such projects, largely in the borough of Manhattan, New York.

                               The Unlawful Payment Scheme

              3.      Beginning in or about 2011, RONALD OLSON, the defendant, participated

in a scheme by which sub-contractors retained to perform work on construction, renovation, and

maintenance projects for Corporation-1 made unlawful payments to OLSON and other officials at

Contractor-1, as well as payments to officials at Corporation-1, in New York, New York. The sub-

contractors made the payments to OLSON and others in order to secure contracts for the work

                                               1
            Case 1:20-cr-00356-PKC Document 2 Filed 07/16/20 Page 2 of 3




being performed on projects for Corporation-1.

               4.     Between in or about 2011 and continuing through in or about 2017,

RONALD OLSON accepted more than $1,500,000 in unlawful payments from sub-contractors,

which were paid to OLSON in various forms, including: cash delivered to OLSON in Manhattan;

construction services performed at, and materials delivered to, his personal residence; and other

services.

                                   The Tax Evasion Scheme

               5.     From in or about 2011 through in or about 2018, RONALD OLSON, the

defendant, devised and executed a scheme to evade the income taxes due to the Internal Revenue

Service (“IRS”) on more than $1,500,000 in unlawful payments received from sub-contractors

while serving as vice president and Deputy Operation Manager at Contractor-1.

               6.     As part of the aforementioned tax evasion scheme, RONALD OLSON, the

defendant (i) took delivery of cash totaling approximately $1,450,000 from approximately six

different sub-contractors, with some of those sub-contractors making payments in connection with

more than one work project; (ii) caused sub-contractors to provide construction materials and

services at OLSON’s personal residence; and (iii) signed and caused to be filed with the IRS U.S.

Individual Income Tax Returns, Forms 1040 (“Forms 1040”), for the tax years 2011-2017 that

falsely and fraudulently omitted income in the form of unlawful payments made to him by sub-

contractors during the 2011 through 2017 tax years.

                                     Statutory Allegations

               7.     From in or about 2011 through on or about 2018, in the Southern District of

New York and elsewhere, RONALD OLSON, the defendant, did willfully attempt to evade and

defeat a substantial part of the income tax due and owing to the IRS by OLSON for the calendar
                                                 2
          Case 1:20-cr-00356-PKC Document 2 Filed 07/16/20 Page 3 of 3




years 2011 through 2017 by various means, including among others: (a) accepting cash payments

from sub-contractors; (b) accepting free construction services and materials from sub-contractors;

and (c) preparing and causing to be prepared, signing and causing to be signed, and filing and

causing to be filed with the IRS, Forms 1040 for himself and his spouse that falsely and

fraudulently omitted substantial amounts of income in the form of cash and in-kind unlawful

payments paid to him by sub-contractors performing work on construction projects for

Corporation-1.

                          (Title 26, United States Code, Section 7201.)




                                                    GEOFFREY S. BERMAN
                                                    United States Attorney




                                                3
